 PROB 12C                                                                          Report Date: September 12, 2019
(6/16)
                                                                                                      FILED IN THE
                                       United States District Court                               U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON


                                                       for the                               Sep 12, 2019
                                                                                                 SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Robert Lawrence Hardwick                 Case Number: 0980 2:15CR00097-WFN-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 28, 2016
 Original Offense:        Involuntary Manslaughter, 18 U.S.C. §§ 1153 and 1112
 Original Sentence:       Prison - 41 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Matthew F. Duggan                 Date Supervision Commenced: March 1, 2018
 Defense Attorney:        Amy H. Rubin                      Date Supervision Expires: February 28, 2021

                                         PETITIONING THE COURT

To issue a WARRANT and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 01/04/2019, 01/18/2019 and 05/31/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            8           Special Condition #20: The defendant shall abstain from alcohol and shall submit to
                        Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per
                        month, in order to confirm continued abstinence from this substance.

                        Supporting Evidence: On September 5, 2019, Robert Hardwick consumed alcohol.

                        On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Hardwick as outlined in the
                        judgment and sentence. He signed a copy acknowledging the requirements.

                        On September 6, 2019, this officer made contact with Mr. Hardwick at his apartment to
                        conduct an initial home inspection. The home inspection had been scheduled in advance
                        with him, for that date, because he had moved out of the residential reentry center (RRC) and
                        into his own apartment just the day before, on September 5, 2019. When Mr. Hardwick
                        answered the door, his words were slurred and he appeared to be intoxicated. When asked
                        if he had been drinking the night before, the offender initially denied. This officer then
                        instructed him to report to the U.S. Probation Office to submit to random urinalysis and
                        Breathalyzer testing. At that point, Mr. Hardwick admitted to drinking “a couple beers” at
                        his brother’s house the night before.
Prob12C
Re: Hardwick, Robert Lawrence
September 12, 2019
Page 2

                Later that date, on September 6, 2019, Mr. Hardwick reported to the U.S. Probation Office
                as instructed by this officer. He provided a breath sample, supervised by a probation officer,
                that tested .084 percent blood alcohol content (BAC). Mr. Hardwick informed that officer
                he had been drinking with his brother the night before and “took a couple of shots.”

                A urine sample was requested, but the offender was unable to provide a sample. Mr.
                Hardwick signed an admission of use form admitting to the use of alcohol on September 5,
                2019.
          9     Special Condition #20: The defendant shall abstain from alcohol and shall submit to
                Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per
                month, in order to confirm continued abstinence from this substance.

                Supporting Evidence: On September 6, 2019, Robert Hardwick consumed alcohol.

                On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                reviewed a copy of the conditions of supervision with Mr. Hardwick as outlined in the
                judgment and sentence. He signed a copy acknowledging the requirements.

                Late in the evening on September 6, 2019, the undersigned officer received notification from
                the Kootenai County Sheriff’s Office that officers had contact with Mr. Hardwick at
                approximately 9 p.m. that evening. According to the information received, Coeur d’Alene
                Tribal Police officers were checking on a suspicious vehicle in Plummer, Idaho. Officers
                found two men passed out in the vehicle. Mr. Hardwick was the passenger in the vehicle and
                officers noted him as being “highly intoxicated” with “numerous open containers” at his feet.

                On September 10, 2019, Mr. Hardwick reported to the U.S. Probation Office to meet with
                this officer as instructed. When confronted about his contact with law enforcement on
                September 6, 2019, which he failed to report, the offender became upset and insisted that he
                had not been drunk, and also disputed the reports that he had been passed out. Mr. Hardwick
                claimed he demanded officers give him a Breathalyzer that evening, but they did not.
          10    Standard Condition # 10: The defendant must not knowingly leave the federal judicial
                district where the defendant is authorized to reside without first getting permission from the
                court or the probation officer.

                Supporting Evidence: On September 6, 2019, Robert Hardwick did knowingly leave the
                Eastern District of Washington without authorization.

                On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                reviewed a copy of the conditions of supervision with Mr. Hardwick as outlined in the
                judgment and sentence. He signed a copy acknowledging the requirements.

                Late in the evening on September 6, 2019, this officer received notification that Mr.
                Hardwick had been contacted by officers with the Coeur d’Alene Tribal Police Department
                in Plummer, Idaho, while highly intoxicated. Mr. Hardwick did not have authorization to
                travel to Idaho, nor did he make any attempt to request authorization.
Prob12C
Re: Hardwick, Robert Lawrence
September 12, 2019
Page 3

          11    Standard Condition # 16: If the defendant is arrested or has any official contact with a law
                enforcement officer in a civil or criminal investigative capacity, the defendant must notify
                the probation officer within 72 hours.

                Supporting Evidence: On September 6, 2019, Mr. Hardwick was contacted by law
                enforcement and he failed to notify this officer of that contact within the allotted time.

                On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                reviewed a copy of the conditions of supervision with Mr. Hardwick as outlined in the
                judgment and sentence. He signed a copy acknowledging the requirements.

                On September 6, 2019, the undersigned officer received notification that Mr. Hardwick and
                another male were located by officers with the Coeur d’Alene Tribal Police Department who
                were checking on a suspicious vehicle. Mr. Hardwick made no attempts to notify this officer
                of his contact with law enforcement within the 72 hours that followed.

                On September 10, 2019, Mr. Hardwick reported to the U.S. Probation Office to meet with
                this officer. When asked about the incident on September 6, 2019, the offender stated he
                “was going to tell this officer about that,” and he disputed most of the information provided
                to this officer regarding the contact.
          12    Standard Condition # 16: If the defendant is arrested or has any official contact with a law
                enforcement officer in a civil or criminal investigative capacity, the defendant must notify
                the probation officer within 72 hours.

                Supporting Evidence: On September 7, 2019, Mr. Hardwick was contacted by law
                enforcement and he failed to notify this officer of that contact within the allotted time.

                On March 5, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                reviewed a copy of the conditions of supervision with Mr. Hardwick as outlined in the
                judgment and sentence. He signed a copy acknowledging the requirements.

                On September 10, 2019, the undersigned officer received notification that Mr. Hardwick had
                been stopped by an officer with the Spokane County Sheriffs Office, and cited for speeding,
                no insurance, and expired tabs. Mr. Hardwick made no attempt to notify this officer of his
                contact with law enforcement within the 72 hours that followed.

                Later that date, on September 10, 2019, Mr. Hardwick reported to the U.S. Probation Office
                to meet with this officer. When asked about the incident on September 7, 2019, the offender
                claimed he did not recall the incident. This officer asked where he got the vehicle he had
                been driving, as he does not currently have a valid driver’s license, and he could not
                definitively answer who the car belonged to or how he had come to be behind the wheel.
Prob12C
Re: Hardwick, Robert Lawrence
September 12, 2019
Page 4
The U.S. Probation Office respectfully recommends the Court issue a warrant, and incorporate the violations
contained in this petition in future proceedings with the violations previously reported to the Court.

                                      I declare under penalty of perjury that the foregoing is true and correct.
                                                        Executed on:     09/12/2019
                                                                         s/Amber M.K. Andrade
                                                                         Amber M.K. Andrade
                                                                         U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                         Signature of Judicial Officer

                                                                             9/12/19
                                                                         Date
